Case 1:20-cv-20067-MGC Document 1 Entered on FLSD Docket 07/23/2019 Page 1 of 10



                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                           TAMPA DIVISION

      YESENIA OLIVERA,

            Plaintiff,
      v.
      W.S. BADCOCK CORPORATION d/b/a                       CASE NO.:
      BADCOCK HOME FURNITURE & MORE,

               Defendant.
                                                      /

                                                 COMPLAINT

             1.        Unwanted “Robocalls” are the #1 consumer complaint in America today.

  Americans were bombarded with 4.4 billion robocalls in June 2019 – an increase by an incredible

  340% just since December 2015.1

             2.        The people complaining about harassing robocalls is increasing at an alarming rate.

             3.        W.S. Badcock Corporation d/b/a Badcock Home Furniture & More (“Badcock

  Home Furniture and More”) robocalled the Plaintiff approximately 150 times.

             4.        “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the scourge of

  modern civilization. They wake us up in the morning; they interrupt our dinner at night; they force

  the sick and elderly out of bed; they hound us until we want to rip the telephone out of the wall.’

  137 Cong. Rec. 30, 821 (1991).             Senator Hollings presumably intended to give telephone

  subscribers another option: telling the autodialers to simply stop calling.” Osorio v. State Farm

  Bank, F.S.B., 746 F. 3d 1242, 1256 (11th Cir. 2014). Despite the penalties put in place over 26

  years ago, robocall abuse continues to skyrocket.




  1
      http://Robocallindex.com
Case 1:20-cv-20067-MGC Document 1 Entered on FLSD Docket 07/23/2019 Page 2 of 10



         5.      Plaintiff, Yesenia Olivera, alleges Defendant, Badcock Home Furniture & More,

  robocalled her more than 150 times in stark violation of the Telephone Consumer Protection Act,

  47 U.S.C. § 227 et seq. (“TCPA”), the Florida Consumer Collection Practices Act, Fla. Stat. §

  559.55 et seq. (“FCCPA”), Invasion of Privacy (“IOP”).

         6.      Robocalls are very inexpensive to make. As was noted in a Senate hearing on the

  subject: “With such a cheap and scalable business model, bad actors can blast literally tens of

  millions of illegal robocalls over the course of a single day at less than 1 cent per minute.” Stopping

  Fraudulent Robocall Scams: Can More Be Done?: Hearing Before the Subcomm. on Consumer

  Prot., Prod. Safety, and Ins. of the S. Comm. on Commerce, Sci., and Transp., 113 Cong. 113-117

  (2013) (statement of Lois Greisman, Assoc. Director, Division of Marketing Practices, Bureau of

  Consumer Protection, Federal Trade Commission).

         7.      The TCPA was enacted to prevent companies like Badcock Home Furniture &

  More from invading American citizens’ privacy and prevent illegal robocalls.

         8.      Congress enacted the TCPA to prevent real harm. Congress found that "automated

  or pre-recorded calls are a nuisance and an invasion of privacy, regardless of the type of call" and

  decided that "banning" such calls made without consent was "the only effective means of

  protecting telephone consumers from this nuisance and privacy invasion." Pub. L. No. 102-243,

  §§ 2(10-13) (Dec. 20, 1991), codified at 47 U.S.C. § 227; see also Mims v. Arrow Fin. Servs., LLC,

  132 S. Ct. 740, 744 (2012) (“The Act bans certain practices invasive of privacy”).

         9.      According to findings by the FCC—the agency Congress vested with authority to

  issue regulations implementing the TCPA—such calls are prohibited because, as Congress found,

  automated or prerecorded telephone calls are a greater nuisance and invasion of privacy than live

  solicitation calls, and such calls can be costly and inconvenient. The FCC also recognized that

                                                     2
Case 1:20-cv-20067-MGC Document 1 Entered on FLSD Docket 07/23/2019 Page 3 of 10



  wireless customers are charged for incoming calls whether they pay in advance or after the minutes

  are used.

         10.     This private cuase of action is a straightforward provision designed to achieve a

  straightforward result. Congress enacted the law to protect against invasions of privatcy that were

  harming people. The law empowers each person to protect his own personal rights. Violations of

  the law are clea, as is the remedy. Krakauer v. Dish Network, L.L.C. No. 18-1518, 2019 WL

  2292196 at *2 (4th Cir. May 30, 2019).

                                  JURISDICTION AND VENUE

         11.     Jurisdiction and venue for purposes of this action are appropriate and conferred by

  28 U.S.C. §1331.

         12.     Violations described in the Complaint occurred while Plaintiff was in Miami,

  Florida.

                                        FACTUAL ALLEGATIONS


         13.     Plaintiff is a natural person and citizen of the State of Florida, residing in Miami,

  Florida.

         14.     Plaintiff is a “consumer” as defined in Florida Statute § 559.55(8).

         15.     Plaintiff is an “alleged debtor.”

         16.     Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F. 3d

  1265 (11th Cir. 2014); Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).

         17.     Defendant is a corporation with its principal place of business in Mulberry, Florida

  and conducts business in the State of Florida.

         18.     Defendant is a “debt collector” as defined by Florida Statute § 559.55(7).


                                                     3
Case 1:20-cv-20067-MGC Document 1 Entered on FLSD Docket 07/23/2019 Page 4 of 10



         19.     The debt that is the subject matter of this complaint is a “consumer debt” as defined

  by Florida Statute § 559.55(6).

         20.     Plaintiff is the regular user and carrier of the cellular telephone number at issue,

  (786) 370-2621.

         21.     Plaintiff was the “called party” during each phone call subject to this lawsuit.

         22.     Defendant intentionally and knowingly harassed Plaintiff on numerous occasions

  by calling on back to back days, and several times in one day with such frequency as can

  reasonably be expected to harass.

         23.     Plaintiff asked for the calls to her cellular phone to stop and Defendant ignored her

  request.

         24.     Defendant also showed up at Plaintiff’s home and banged loudly on her door,

  yelling for her to open up the door. At the time the Defendant was banging on the door, Plaintiff

  was alone in the home with her children and she and her children were frightened. Defendant

  banged on the door so hard that the neighbor’s wall mural fell down and cracked into pieces.

         25.     Defendant intentionally and knowingly harassed and intimidated Plaintiff.

         26.     “Express consent” is narrowly construed by the Courts.

         27.     It is the Defendant’s burden to prove they had “express consent” per the TCPA to

  call the Plaintiff on her cell phone using an “automatic telephone dialing system” (ATDS).

         28.     Defendant was put on notice Plaintiff did not want the Defendant contacting her.

         29.     Defendant was told repeatedly that she was aware of the debt and did not need or

  want any further calls to her cellular phone.




                                                   4
Case 1:20-cv-20067-MGC Document 1 Entered on FLSD Docket 07/23/2019 Page 5 of 10



          30.    Plaintiff expressly revoked any express consent Defendant may have mistakenly

  believed it had for placement of telephone calls to Plaintiff’s aforementioned cellular telephone

  number by the use of an ATDS or a pre-recorded or artificial voice.

          31.    Defendant attempted to collect a debt from the Plaintiff by this campaign of

  telephone calls.

          32.    Defendant made at least one call to (786) 370-2621.

          33.    Defendant made at least one call to (786) 370-2621 using an ATDS.

          34.    Defendant made at least one hundred fifty (150) calls to (786) 370-2621.

          35.    Defendant made at least one hundred fifty (150) calls to (786) 370-2621 using an

  ATDS.

          36.    Each call the Defendant made to (786) 370-2621 in the last four years was made

  using an ATDS.

          37.    Defendant made the calls to Plaintiff using an ATDS, which has the capacity to

  store or produce telephone numbers to be called, without human intervention, using a random or

  sequential number generator; and to dial such numbers as specified by 47 U.S.C § 227(a)(1).

          38.    The calls at issue were placed by the Defendant using a “prerecorded voice,” as

  specified by the TCPA, 47 U.S.C. § 227(b)(1)(A).

          39.    Plaintiff told the Defendant to stop calling her cell phone, however, the Defendant

  continued to make calls.2

          40.    Defendant ignored Plaintiff’s conversation with the Defendant putting them on

  notice that she did not want more phone calls.

          41.    Defendant has recorded at least one conversation with the Plaintiff.

          42.    Defendant has recorded numerous conversations with the Plaintiff.

                                                   5
Case 1:20-cv-20067-MGC Document 1 Entered on FLSD Docket 07/23/2019 Page 6 of 10



         43.     Defendant has made approximately one hundred fifty (150) calls to Plaintiff’s

  aforementioned cellular telephone number at least since the beginning of 2019 which will be

  established exactly once Defendant turns over their dialer records.

         44.     Despite actual knowledge of their wrongdoing, the Defendant continued the

  campaign of abusive robocalls.

         45.     Defendant has been sued in federal court where the allegations include: calling an

  individual using an ATDS after the individual asked for the calls to stop.

         46.     By effectuating these unlawful phone calls, Defendants have caused Plaintiff the

  very harm that Congress sought to prevent—namely, a "nuisance and invasion of privacy."

         47.     Defendant’s aggravating and annoying phone calls trespassed upon and interfered

  with Plaintiff’s rights and interests in her cellular telephone and cellular telephone line, by

  intruding upon Plaintiff’s seclusion.

         48.     Defendant’s phone calls harmed Plaintiff by wasting her time.

         49.     Moreover, "wireless customers [like Plaintiff] are charged for incoming calls

  whether they pay in advance or after the minutes are used." In re: Rules Implementing the TCPA

  of 1991, 23 FCC Rcd 559, 562 (2007). Defendant’s phone calls harmed Plaintiff by depleting the

  battery life on her cellular telephone, and by using minutes allocated to Plaintiff by her cellular

  telephone service provider.

         50.     Defendant’s corporate policy and procedures are structured as to continue to call

  individuals like the Plaintiff, despite these individuals revoking consent.

         51.     Defendant’s corporate policy and procedures provided no means for the Plaintiff to

  have her aforementioned cellular number removed from the call list.



                                                    6
Case 1:20-cv-20067-MGC Document 1 Entered on FLSD Docket 07/23/2019 Page 7 of 10



           52.   Defendant has a corporate policy of using an ATDS or a prerecorded or artificial

  voice message to collect debts from individuals such as Plaintiff for its financial benefit.

           53.   In the last 3 years, the Defendant has had 409 complaints reported to the Better

  Business Bureau (BBB), of which 84 of those complaints are classified as being related to

  “Billing/Collection Issues.” (Per www.bbb.org in July 2019)

           54.      Plaintiff expressly revoked any consent Defendant may have mistakenly believed

  it had for placement of telephone calls to Plaintiff’s aforementioned cellular telephone by the use

  of an ATDS or a pre-recorded or artificial voice immediately upon Defendant’s placement of the

  calls.

           55.   Making money while breaking the law is considered an incentive to continue

  violating the TCPA and other state and federal statutes.

           56.   None of Defendant’s telephone calls placed to Plaintiff were for “emergency

  purposes” as specified in 47 U.S.C. §227(b)(1)(A).

           57.   Defendant violated the TCPA and FCCPA with respect to the Plaintiff.

           58.   Defendant willfully or knowingly violated the TCPA with respect to the Plaintiff.

                                                  COUNT I
                                           (Violation of the TCPA)

           59.   Plaintiff incorporates Paragraphs one (1) through fifty-eight (58).

           60.   Defendant willfully violated the TCPA with respect to the Plaintiff each time they

  called the Plaintiff after she revoked her consent to be called by them using an ATDS or pre-

  recorded voice.

           61.   Defendant knowingly violated the TCPA with respect to the Plaintiff, especially for

  each of the auto-dialed calls made to Plaintiff’s cellular telephone after Plaintiff revoked her

  consent to be called by them using an ATDS or pre-recorded voice.
                                                    7
Case 1:20-cv-20067-MGC Document 1 Entered on FLSD Docket 07/23/2019 Page 8 of 10



            62.    Defendant, Badcock Home Furniture & More repeatedly placed non-emergency

  telephone calls to the wireless telephone number of Plaintiff using an automatic telephone dialing

  system or prerecorded or artificial voice without Plaintiff’s prior express consent in violation of

  federal law, including 47 U.S.C § 227(b)(1)(A)(iii).

            63.    As a result of Defendant’s illegal conduct, Plaintiff suffered actual damages and,

  under § 227(b)(3)(B), is entitled to, inter alia, a minimum of $500.00 in damages for each such

  violation of the TCPA.

            64.    Plaintiff is also entitled to, and does, seek injunctive relief prohibiting Defendant,

  Badcock Home Furniture & More, from violating the TCPA in the future.

            WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

  judgment against Defendant for statutory damages, punitive damages, actual damages and any

  other such relief the court may deem just and proper.

                                                COUNT II
                                        (Violation of the FCCPA)

            65.    Plaintiff incorporates Paragraphs one (1) through fifty-eight (58).

            66.    At all times relevant to this action Defendant is subject to and must abide by the

  law of Florida, including Florida Statute § 559.72.

            67.    Defendant has violated Florida Statute § 559.72(7) by willfully communicating

  with the debtor or any member of her family with such frequency as can reasonably be expected

  to harass the debtor or her family.

            68.    Defendant has violated Florida Statute § 559.72(7) by willfully engaging in other

  conduct which can reasonably be expected to abuse or harass the debtor or any member of her

  family.


                                                     8
Case 1:20-cv-20067-MGC Document 1 Entered on FLSD Docket 07/23/2019 Page 9 of 10



          69.     Defendant has violated Florida Statute § 559.72(9) by attempting to enforce a debt

  when Defendant knows that the debt is not legitimate or assert the existence of some legal right

  when Defendant knows that right does not exist.

          70.     Defendant’s actions have directly and proximately resulted in Plaintiff’s prior and

  continuous sustaining of damages as described by Florida Statute §559.77.

          WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

  judgment against Defendant for statutory damages, punitive damages, actual damages, costs,

  interest, attorney fees, enjoinder of future illegal conduct, and any other such relief the court may

  deem just and proper.

                                              COUNT III
                            (Invasion of Privacy – Intrusion Upon Seclusion)

          71.     Plaintiff incorporates Paragraphs one (1) through fifty-eight (58).

          72.     Defendant through its collection conduct, has repeatedly and intentionally invaded

  Plaintiff’s privacy.

          73.     All of the calls made to Plaintiff’s cell phone by Defendant and its agents using an

  automatic telephone dialing system were made in violation of the TCPA, and were unreasonable

  and highly offensive invasions of Plaintiff’s right to privacy.

          74.     Defendant’s persistent autodialed calls to her cellular phone eliminated Plaintiff’s

  right to be left alone.

          75.     Defendant’s autodialed collection calls disrupted Plaintiff’s privacy, disrupted

  Plaintiff’s sleep, disrupted Plaintiff during mealtimes and continually frustrated and annoyed

  Plaintiff.




                                                    9
Case 1:20-cv-20067-MGC Document 1 Entered on FLSD Docket 07/23/2019 Page 10 of 10



             76.   These persistent autodialed collection calls eliminated the peace and solitude that

   the Plaintiff would have otherwise had in Plaintiff’s home and anywhere else Plaintiff went with

   her cellular phone.

             77.   By calling both her cellular phone, Plaintiff had no escape from these collection

   calls either in her home or when she left the home.

             78.   By persistently autodialing Plaintiff’s cellular phone without prior express consent,

   Defendant invaded Plaintiff’s right to privacy, as legally protected by the TCPA, and caused

   Plaintiff to suffer concrete and particularized harm.

             79.   Defendant’s harassing collection conduct and tactic of repeatedly auto dialing

   Plaintiff to her cellular telephone after requests to stop is highly offensive to a reasonable person.

             80.   Defendant intentionally intruded upon Plaintiff’s solitude and seclusion.

             81.   As a result of Defendant’s action or inaction, Plaintiff has been damaged.

             WHEREFORE, Plaintiff respectfully requests that judgment be entered against

   Defendant for punitive damages and such other and further relief as the Court shall deem just and

   proper.

                                                  Respectfully submitted,

                                                  Heather H. Jones, Esq.
                                                  Heather H. Jones, Esq.
                                                  Florida Bar No. 0118974
                                                  William “Billy” Peerce Howard, Esq.
                                                  Florida Bar No. 0103330
                                                  The Consumer Protection Firm, PLLC
                                                  4030 Henderson Boulevard
                                                  Tampa, FL 33629
                                                  Telephone: (813) 500-1500, ext. 205
                                                  Facsimile: (813) 435-2369
                                                  Heather@TheConsumerProtectionFirm.com
                                                  Billy@TheConsumerProtectionFirm.com
                                                  Attorney for Plaintiff



                                                     10
